

 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY
 

___________________________________________________________________________
 


 
Operation Number 36384
 


 


 
AMENDMENT AGREEMENT NO. 1 TO
 
PARTICIPATION INTEREST PLEDGE AGREEMENT
 


 


 
between
 


 


 
CASPIAN REAL ESTATE LIMITED
 


 


 
and
 


 


 
EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT
 


 


 
Dated 31 March 2009
 
___________________________________________________________________________
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
 
This AMENDMENT AGREEMENT (this "Amendment Agreement") dated 31 March 2009 is
made between CASPIAN REAL ESTATE LIMITED, a limited liability company organised
and existing under the laws of the British Virgin Islands, having its registered
address at Akara Building, 24 De Castro Street, Wickhams Cay 1, Road Town,
Tortola, British Virgin Islands (the "Pledgor"), and EUROPEAN BANK FOR
RECONSTRUCTION AND DEVELOPMENT, an international organisation organized and
existing pursuant to the Agreement Establishing the European Bank for
Reconstruction and Development dated 29 May 1990 and located at One Exchange
Square, London EC2A 2JN, United Kingdom (the "Pledgeholder").
 
The Pledgor and the Pledgeholder are referred to herein as the "Parties" and
each as a "Party".
 


 
RECITALS
 
WHEREAS:
 
(A)
The Pledgor and the Pledgeholder have entered into a participation interest
pledge agreement dated 15 August 2008 (the "Participation Interest Pledge
Agreement") pursuant to which the Pledgor agreed, inter alia, to establish a
pledge on the Pledged Assets, including a one hundred per cent. (100%)
participation interest in the Borrower, for the benefit of the Pledgeholder and
as security for the Secured Obligations;

 
(B)
The Pledgeholder has made an equity investment in the Borrower through the
acquisition of a twenty two per cent. (22%) participation interest in the
Borrower and the increase of the Charter capital of the Borrower by the amount
of ten million Dollars (USD 10,000,000);

 
(C)
The Pledgor has made an additional contribution to the Charter capital of the
Borrower in the amount of three billion four hundred eighty five million nine
hundred sixty eight thousand three hundred forty six Tenge and 25 tiyn (KZT
3,485,968,346.25);

 
(D)
Thus, as of the date hereof, and following the above mentioned equity
investments by the Pledgeholder and the Pledgor, respectively, into the Charter
capital of the Borrower, the current distribution of participation interests in
the Charter capital of the Borrower is as follows: (i) the Pledgor: seventy
eight per cent. (78%) and the Pledgeholder: twenty two per cent. (22%);

 
(E)
As of the date hereof, the Charter capital of the Borrower is equal to four
billion six hundred eighty seven million seven hundred sixty eight thousand
three hundred forty six Tenge and 25 tiyn (KZT 4,687,768,346.25) (as may be
adjusted from time to time, the "Charter Capital");

 
(F)
As of the date hereof, the Pledgor is the legal and beneficial owner of seventy
eight per cent. (78 %) participation interest in the Charter Capital of the
Borrower; and

 
2
 
 

--------------------------------------------------------------------------------

 
 
 
(G)
The Pledgor and the Pledgeholder wish to make certain changes to the
Participation Interest Pledge Agreement as set forth below.

 
NOW, THEREFORE, the Parties agree as follows:
 
ARTICLE I. DEFINITIONS
 
Section 1.01 Definitions
 
In this Amendment Agreement (including the recitals hereof), terms used and not
otherwise defined herein shall have the meanings ascribed to them in the
Participation Interest Pledge Agreement.
 
Section 1.02 Interpretation
 
In this Amendment Agreement, unless the context otherwise requires:
 
(a) a reference to "Secured Obligations" or "Pledged Assets" shall include a
reference to any part of them.
 
(b) unless the context otherwise requires, words denoting the singular include
the plural and vice versa, words denoting gender include all gender, and words
denoting persons include natural persons, corporations, partnerships, joint
ventures, or trusts, unincorporated organisations, authorities or any other
entity whether acting in an individual, fiduciary or other capacity, and
references to a person include its successors and permitted assigns and/or
transferees;
 
(c) a reference to a specified Article, Section or Schedule shall be construed
as a reference to that specified Article, Section of, or Schedule to, this
Amendment Agreement;
 
(d) a reference to an agreement includes any contract, concession, deed,
undertaking, instrument or other contractual arrangement, and any annexes,
exhibits, schedules thereto, and the side letters or other instruments issued in
connection therewith;
 
3
 
 

--------------------------------------------------------------------------------

 
 
 
(e) a reference (i) to an amendment or to an agreement being amended includes a
supplement, variation, assignment, novation, restatement or re-enactment, and
(ii) to an agreement shall be construed as a reference to such agreement as it
may be amended, restated, supplemented or novated from time to time;
 
(f) the headings are inserted for convenience of reference only and shall not
affect the interpretation of this Amendment Agreement;
 
(g) a Default is outstanding or continuing until it has been remedied or waived
by the Pledgeholder in writing;
 
(h) any reference to "law" means any law (including, any common or customary
law) and any treaty, constitution, statute, legislation, decree, normative act,
rule, regulation, judgment, order, writ, injunction, determination, award or
other legislative or administrative measure or judicial or arbitral decision in
any jurisdiction which has the force of law or the compliance with which is in
accordance with general practice in such jurisdiction;
 
(i) any reference to a provision of law, statute, rule or regulation is a
reference to that provision as from time to time amended or re-enacted;
 
(j) the terms "include" and "including" shall be deemed to be followed by the
words "without limitation" where not so followed; and
 
(k) all exhibits, supplements and amendments hereto shall form an integral part
of this Amendment Agreement.
 
ARTICLE II.  AMENDMENT TO THE PARTICIPATION INTEREST PLEDGE AGREEMENT
 
Section 2.01 Variation of Recitals (A)
 
Recital (A) of the Participation Interest Pledge Agreement shall be amended by
deleting it in its entirety and replacing it with the following:
 
"(A)           As of the date hereof, the Charter Capital of the Borrower is
equal to four billion six hundred eighty seven million seven hundred sixty eight
thousand three hundred forty six Tenge and 25 tiyn (KZT 4,687,768,346.25) (as
may be adjusted from time to time, the "Charter Capital") which has been timely
and fully paid and the Participation Interest (as defined below) has been duly
registered in the name of the Pledgor;"
 
4
 
 

--------------------------------------------------------------------------------

 
 
 
Section 2.02 Variation of Recitals (B)
 
Recital (B) of the Participation Interest Pledge Agreement shall be amended by
deleting it in its entirety and replacing it with the following:
 
"(B)           As of the date hereof, the Pledgor is the legal and beneficial
owner of seventy eight per cent. (78 %) participation interest in the Borrower
(the "Participation Interest");"
 
Section 2.03 Variation of Sub-Section (a) of Section 5.03 (Rights in the Pledged
Assets; No Other Liens)
 
Sub-Section (a) of Section 5.03 (Rights in the Pledged Assets; No Other Liens)
of the Participation Interest Pledge Agreement shall be amended by deleting it
in its entirety and replacing it with the following:
 
"(a)           the Pledged Interest has been duly and validly acquired by the
Pledgor in accordance with the requirements of Applicable Law and represents
seventy eight per cent. (78 %) of the Charter Capital of the Borrower, and there
are no liabilities outstanding or to be incurred, or outstanding actions or
formalities to be undertaken, by either the Pledgor or the Borrower relating to
charter capital contributions to the Borrower;"
 
Section 2.04 Variation to Sub-Section (a) of Section 6.05 (Limitations)
 
Sub-Section (a) of Section 6.05 (Limitations) of the Participation Interest
Pledge Agreement shall be amended by deleting it in its entirety and replacing
it with the following:
 
"(a)           Unless the Pledgeholder otherwise agrees in writing, subject to
the terms and conditions of this Agreement, the Pledgor hereby agrees that
during the Security Period, it shall retain free from any Lien (except as
created hereby and except for Permitted Liens referred to in Section 6.05(2) of
the Loan Agreement, provided that the Borrower will take all such action as is
necessary to remove any such Permitted Liens in accordance with the terms of the
Loan Agreement), the sole and exclusive legal and beneficial ownership of all
rights, title and interest in and to the Pledged Assets, consisting of, inter
alia, the Pledged Interest representing, as of the date hereof, seventy eight
per cent. (78%) of the Charter Capital of the Borrower and seventy eight per
cent. (78%) of the votes exercisable at any general meeting of the participants
of the Borrower."
 
5
 
 

--------------------------------------------------------------------------------

 
 
 
Section 2.05 Variation to Sub-Section (b) of Section 6.05 (Limitations)
 
Sub-Section (b) of Section 6.05 (Limitations) of the Participation Interest
Pledge Agreement shall be amended by deleting it in its entirety and replacing
it with the following:
 
"(b)           The Pledgor shall:
 
(1)           at all times retain at least a seventy eight per cent. (78 %)
participation interest in the Borrower and shall take all action required under
Applicable Law to ensure that such interest is pledged to the Pledgeholder at
all times pursuant to the terms of this Agreement.  If the Charter Capital of
the Borrower is adjusted in a manner that is permitted under the Investment
Agreement and such adjustment does not alter the percentage of the Pledged
Interest, no amendments to this Agreement shall be required.
 
(2)           subject always to above paragraph (1) and in furtherance thereof,
deliver to the Pledgeholder, immediately upon registration of any amendment to
the Charter of the Borrower confirming any increase of the Charter Capital of
the Borrower, (i) a notarized copy of such registered amendment confirming such
increase of the Charter Capital of the Borrower; and (ii) a certified copy of an
extract from the Independent Registrar, confirming the increased amount of the
Charter Capital of the Borrower and specifying that seventy eight per cent.
(78%) of the Pledgor's participation interest in such Charter Capital is pledged
to the Pledgeholder under this Agreement."
 
Section 2.06 Variation to Schedule 1 (Description of Pledged Interest)
 
Schedule 1 (Description of Pledged Interest) of the Participation Interest
Pledge Agreement shall be amended by deleting it in its entirety and replacing
it with the following:
 
"Name of the Borrower (the company in which the Pledgor owns the Pledged
Interest): Balykshy L.L.P.
 
Percentage of the Charter Capital of the Borrower represented by the Pledged
Interest: 78%
 
Pledged Interest Agreed
Value:                                                      3,486,368,346.25
Tenge, and as such value may change from time to time"
 
6
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III. MISCELLANEOUS
 
Section 3.01 Delivery of Documents
 
(a) the Pledgor shall deliver, or cause to be delivered as the case may be, to
the Pledgeholder (in form and substance satisfactory to the Pledgeholder):
 
(i)  
on the date hereof, a notarized copy of the resolution of the directors of the
Pledgor, approving the amendment to the Participation Interest Pledge Agreement
and the Pledge over the Pledged Interest and the execution of this Amendment
Agreement;

 
(ii)  
within one (1) day of the date hereof, a notarized copy of the excerpt from the
register of the participants of the Borrower maintained by the Independent
Registrar evidencing that the Pledgor is the registered holder and the legal and
beneficial owner of the Pledged Interest, and such other documents and further
evidence that the Pledgeholder may reasonably require to confirm that the
Pledgor is entitled to pledge the Pledged Assets to the Pledgeholder hereunder
and that all legal requirements in connection therewith have been duly
satisfied; and

 
(iii)  
on the date hereof, notarized and apostilled instruments executed by the Pledgor
consenting to and approving of the right of the Pledgeholder to foreclose on the
Pledged Assets and exercise their rights under this Amendment Agreement and the
Participation Interest Pledge Agreement (including a right of the Pledgeholder
to foreclose on the Pledged Assets under a non-judicial procedure) and waiving
or otherwise providing a binding commitment not to exercise (unless the
Pledgeholder agrees or requests otherwise) any rights the Pledgor may have under
Applicable Law that shall be substantially in the form of Schedule 1 (Form of
Letter).

 
Section 3.02 Representations and Warranties
 
The Pledgor hereby represents and warrants to the Pledgeholder as follows:
 
(a) It has the full corporate power, authority and right to execute and deliver,
to perform its obligations under, and to grant the Pledge over the Pledged
Interest pursuant to this Amendment Agreement and has taken all necessary
corporate action to authorise the execution, delivery and performance of, and
grant of the Pledge over the Pledged Interest. This Amendment Agreement has been
duly executed by the duly authorised representatives of the Pledgor and
constitutes the valid and legally binding obligation of it enforceable in
accordance with its terms;
 
7
 
 

--------------------------------------------------------------------------------

 
 
 
(b) the execution, delivery and performance of this Amendment Agreement will not
violate any applicable law nor will they violate any provision of the Charter of
the Pledgor or the Charter of the Borrower, nor conflict with or breach or
require any consent under any agreement or instrument to which either the
Pledgor or the Borrower is a party or by which either the Pledgor or the
Borrower is bound; and
 
(c) Other than the acts described in Section 3.03 (b) of this Amendment
Agreement, no consent, authorization, filing, or other act is required in
connection with the execution, delivery, performance, validity, perfection or
enforceability of this Amendment Agreement.
 
Section 3.03 Covenants
 
The Pledgor hereby covenants to the Pledgeholder and agrees that during the
Security Period, it shall do all of the following:
 
(a) The Pledgor shall keep and maintain, at its sole cost and expense, the
Authorisations referred to in Section 3.03 (b) in full force and effect
throughout the Security Period (or, if required, effect the renewal of such
Authorisations);
 
(b) The Pledgor shall at its own account within ten (10) Business Days of the
execution of this Amendment Agreement, (i) register the Pledge over the Pledged
Interest with the Independent Registrar, (ii) ensure that the particulars of the
Pledge which have been amended by this Amendment Agreement and a variation of
the charge be entered in the Register of Charges maintained by the Pledgor and
the Pledgor shall then immediately file such variation of the charge at the
Registry of Corporate Affairs in the British Virgin Islands (the "BVI Registry")
or elsewhere if required by Applicable Law.  The Pledgor shall ensure that such
registration of the variation of the Pledge continues to be a first in time
priority in any and all registers or records of the Independent Registrar and at
the BVI Registry, to secure the first ranking of the Pledge as contemplated in
Section 3.04 (First Ranking Security) and Section 5.01 (First Ranking Pledge) of
the Participation Interest Pledge Agreement.  The Pledgor shall within ten (10)
Business Days after the registration of the Pledge with the Independent
Registrar and at the BVI Registry deliver to the Pledgeholder and permit the
Pledgeholder during the Security Period to retain, at the expense and risk of
the Pledgor, at any office of the Pledgeholder or with any correspondents or
other agents of the Pledgeholder, whether in the United Kingdom, Kazakhstan,
British Virgin Islands or elsewhere, the originals of all related certificates,
documents and filings confirming such registration.
 
(c) The Pledgor shall do, authorise and permit to be done each and every other
act or thing and agrees to execute any additional documents or instruments which
may be deemed necessary by the Pledgeholder to (i) register the Pledge or any
modification, amendment or supplement thereto or any other agreement or document
that may be requested by the Pledgeholder in order to implement this Amendment
Agreement, to protect or preserve the rights, title and interests of the
Pledgeholder with respect to the Pledged Assets and for the purpose of enforcing
the Pledgeholder's rights under or in connection with the Participation Interest
Pledge Agreement and this Amendment Agreement; and (ii) obtain all the consents
and authorisations which, in the opinion of the Pledgeholder, are necessary or
desirable to comply with Applicable Law with respect to the Pledge.
 
8
 
 

--------------------------------------------------------------------------------

 
 
Section 3.04 Costs
 
All costs, taxes, charges and duties relating to the Pledge over the Pledged
Interest and to the execution, registration, filings, authorizations, consents,
notarizations and enforcement of this Amendment Agreement and any of the rights
of the Pledgeholder provided for in it shall be borne by the Pledgor.  Provided
that if notwithstanding this provision, the Pledgeholder has paid any such
costs, taxes, charges or duties, the Pledgor shall immediately upon request of
the Pledgeholder, reimburse the Pledgeholder for all such amounts paid in the
currency incurred.
 
Section 3.05 Term of Agreement
 
The parties hereto agree that this Amendment Agreement shall take effect as of
the date hereof.  This Amendment Agreement shall continue in full force until
full and irrevocable discharge of the Secured Obligations pursuant to the terms
of the Financing Agreements.
 
Section 3.06 Continuing Agreement
 
This Amendment Agreement is an integral part of the Participation Interest
Pledge Agreement and is supplemental to, and shall be construed as one with the
Participation Interest Pledge Agreement.  After execution of this Amendment
Agreement by both Parties all references to the Participation Interest Pledge
Agreement and/or in the Participation Interest Pledge Agreement to this
"Agreement" shall be deemed to be references to the Participation Interest
Pledge Agreement as amended hereby starting from the effective date referred to
in Section 3.05 (Term of Agreement).  The Parties hereby confirm that the
Participation Interest Pledge Agreement remains unchanged and shall continue in
full force and effect as expressly amended by this Amendment Agreement.
 
Section 3.07 Incorporation of provisions of the Participation Interest Pledge
Agreement
 
The provisions of Sections 13.05 (Notices), 13.10 (Arbitration and
Jurisdiction), 13.11 (Privileges and Immunities of the Pledgeholder), 13.12
(Waiver and Sovereign Immunity), 13.13 (Reliance) 13.14 (Successor and Assigns)
and 13.15 (Rights of Third Parties) of the Participation Interest Pledge
Agreement shall be deemed incorporated into and to form part of this Amendment
Agreement, as if same were set out herein in full, mutatis mutandis, and
(without limitation) as if references therein to "this Agreement" were
references to this Amendment Agreement.
 
9
 
 

--------------------------------------------------------------------------------

 
 
Section 3.08 Entire Agreement; Amendment and Waiver
 
This Amendment Agreement constitute the entire obligations of the Parties with
respect to the subject matter hereof and shall supersede any prior expressions
of intent or understandings with respect to this transaction.  Any amendment to,
or waiver by the Pledgeholder of any of the terms or conditions of, or consent
given by the Pledgeholder under, this Amendment Agreement shall be in writing,
signed by the Pledgeholder and, in the case of an amendment, by the Pledgor.
 
Section 3.09 Indemnities and Expenses
 
The Pledgor shall be liable to indemnify the Pledgeholder on demand against any
loss or expense sustained or incurred by the Pledgeholder as a result of:
 
 
(i)
a failure by the Pledgor to perform any of its obligations under this Amendment
Agreement; or

 
 
(ii)
any representation or warranty made in this Amendment Agreement by the Pledgor
having been untrue, incorrect or misleading when made.  

 
Section 3.10 Governing Law
 
This Amendment Agreement and the rights and obligations of the Parties hereunder
shall be governed by and construed in accordance with the laws of Kazakhstan
(including any international treaties to which Kazakhstan is a party and which
are in force in the territory of Kazakhstan).
 
Section 3.11 Language and Counterparts
 
(a)           This Amendment Agreement shall be drawn up and executed in the
English language.
 
(b)           This Amendment Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.
 
 [Signature Page Follows]
 
10
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, each party hereto has caused this Amendment Agreement to be
executed by its duly authorised representatives as of the date first above
written.
 
Executed by CASPIAN
)
 
REAL ESTATE LIMITED acting
)
 
by authorised signatory
)
/s/ Borovinksi A.
   
Borovinski A.  Director CRE
Name:
   
Title:
               
Executed by
)
 
EUROPEAN BANK
)
 
FOR RECONSTRUCTION
)
 
AND DEVELOPMENT
)
 
acting by authorised signatory
)
/s/ J. Dorets
   
J. Dorets, Associate Banker, EBRD
Name:
   
Title:
                     

 
11
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
SCHEDULE 1
 


 


 


 
FORM OF LETTER
 
[Letterhead of the Pledgor]
 
[date]
 
European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom
Operation Number: 36384
 
 
Reference is made to the Participation Interest Pledge Agreement, dated 15
August 2008, as amended on [●] March 2009 (the "Pledge Agreement"), entered into
among Caspian Real Estate Limited (the "Pledgor") and European Bank for
Reconstruction and Development ("EBRD").  We deliver this acknowledgment and
commitment to EBRD pursuant to Section 3.06(b)(iii) of the Pledge Agreement.
 
Capitalised terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Pledge Agreement.
 
The Pledgor, acting in its capacity as participant of Balykshy L.L.P. (the
"Borrower"), does hereby acknowledge and agree with EBRD that EBRD shall be
entitled to exercise all its rights, entitlements and remedies, including, but
not limited to, their right to foreclose upon the Pledged Assets under a
non-judicial sale of the Pledged Assets, all as provided for, and on the terms
and conditions set forth, in the Pledge Agreement.
 
Unless otherwise agreed by EBRD, the Pledgor hereby waives, and otherwise
undertakes not to exercise any statutory right, entitlement or privilege granted
to the Pledgor under the laws of the Republic of Kazakhstan, including, but not
limited to, the right of first refusal, and any other right, entitlement or
privilege that may impede, prejudice or otherwise hamper exercise of rights,
entitlements and remedies available to EBRD under the Pledge Agreement or by
operation of the laws of the Republic of Kazakhstan.
 
The Pledgor further agrees to indemnify EBRD from and against all damages,
losses, costs, expenses, judgments and liabilities incurred or suffered by EBRD,
as a result of any breach of the undertaking and agreements set forth herein.
 
12
 
 

--------------------------------------------------------------------------------

 
 
Caspian Real Estate Limited
 
By:  _____________________
Name:
Title:
 



13


 
 
 

--------------------------------------------------------------------------------

 